Citation Nr: 1132560	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

Entitlement to a disability evaluation in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the RO.  

The Veteran requested a hearing before a Veteran's Law Judge (VLJ) at the Board in Washington, DC in his January 2005 Substantive Appeal.  Subsequently in March 2005, the Veteran informed VA that he would be unable to attend a Board hearing because he was incarcerated.   

In December 2006, the Board issued a decision denying the claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in March 2008 issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and remand the case back to VA for further development.  

In July 2008, the Board remanded the case to the RO for additional development of the record.  

The Board notes that An August 2010 rating decision denied service connection for a sleep disorder and hypertension and denied an increased rating for the service-connected hearing loss.  The Veteran was notified of this decision and filed a timely Notice of Disagreement.  

A Statement of the Case was issued in April 2011.  However, the Veteran did not file a Substantive Appeal, and these issues were not certified for appeal.  These issues are not before the Board for the purpose of appellate consideration.  See 38 C.F.R. § 20.200 (2010). 



FINDING OF FACT

The service-connected PTSD is not shown to have been productive of more than occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress during the period of the appeal.   


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 10 percent rating for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in November 2000 and September 2008.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The September 2008 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The claim was readjudicated in April 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has not been prejudiced.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records have been obtained.  

The available mental health treatment records from the Veteran's correctional facility have been obtained and associated with the claims folder.  There is no identified relevant evidence that has not been accounted for.  

The Board notes that this matter was remanded to the RO in July 2008 to comply with a March 2008 Joint Motion for remand.  

In the March 2008 Joint Motion, the parties found that the October 2002 VA examination was inadequate because the examination was conducted over the telephone and the examiner did not review the claims folder.  

The Joint Motion also indicates that the examination was conducted via the telephone despite notice to VA that the facility in which the Veteran was incarcerated would accommodate an examination.  The matter was remanded to that the RO could attempt to conduct an in-person examination of the Veteran.  

A review of the record shows that the Veteran has been incarcerated in a maximum security facility since the 1970's  and is serving a life sentence.  See the December 2001 and the October 2002 RO memoranda.  

In a December 2001 memorandum, the RO indicated that they had contacted the correctional facility about having the Veteran transferred for an examination. The correctional facility indicated that the Veteran could not go a VA facility because of security reasons.  An examination had been scheduled in December 2001, and the Veteran failed to report. 

In August 2002, the RO scheduled another examination for the Veteran.  The Veteran failed to report because the prison would not bring the Veteran to a VA facility because of security concerns.  

In an October 2002 memorandum, the RO contacted an official at the correctional facility about scheduling an examination.  The official indicated that the Veteran was serving a life sentence in a maximum security facility and that the RO needed to make the request in writing.  

In October 2002, the VA was able to conduct a VA psychiatric examination with the Veteran by telephone.  

In February 2004, the RO indicated that they tried to set up a conference with the Veteran, but he was not permitted to speak to the RO when they called because he had not contacted the prison officials as instructed.    

In October 2008, another VA examination was scheduled.  The Veteran requested the examination to be rescheduled.   

In July 2009, the RO scheduled another examination.  

In August 2009, the Veteran requested that his examination request be cancelled and that the appeal be decided on the record.  

In June 2010, the RO scheduled another VA examination.  The examination request was canceled in September 2010.  

In October 2010, the RO scheduled the Veteran for an examination at a VA facility that was located closer to the correctional facility.  The examination was cancelled because the Veteran failed to report.  

In February 2011, the RO contacted the correctional facility to find out if they could have the Veteran examined at the prison.  The RO was advised to furnish information about the examination.  The RO faxed the examination request and instructions to the correctional facility.  

A March 2011 memorandum indicated that the RO tried to reach the point of contact at the correctional facility on two occasions in April 2011 and was unable to reach her.  The RO added that they have not received any examination results from the correctional facility. 

In an April 2011 memorandum, the RO indicated that the policy at VA prohibited doctors from being sent to prison to conduct examinations.  The RO indicated that the Veteran could not be examined at one VA medical facility because he could not be moved to another state.  The RO added that the Veteran could not be examined at another VA medical facility because the cost for proper security would be prohibitive for both the hospital and the prison.  

In memoranda dated in April 2011, the RO spoke with the individual in charge of the psychology department in the prison.  This individual indicated that the prison would not perform the required testing at the prison.  The RO also spoke with a point of contact at the correctional facility who indicated that the prison did not have the staff, money or time to do a comprehensive PTSD examination and that the prison would not examine the Veteran.    

A VA examination is only possible if there is a suitable place for examination with the necessary equipment and personnel.  See generally 38 C.F.R. § 20.700(e) (pertaining to hearings but logically applies to VA examinations).  see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA is required to "tailor [its] assistance to the peculiar circumstances of confinement").

The question before the Board is whether VA has complied with its duty to assist the Veteran in affording him the examination requested by the Board.  The Court has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted.  

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002). 

However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  

VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d. 

The Board finds that VA's duty to assist the Veteran in attempting to afford him a VA examination has been met in this case.  The RO made reasonable efforts to address whether a VA examination could be accomplished, but this for the most was not possible due to security reasons.  

The record shows that the Veteran is serving a life sentence at a maximum security prison and has reported having made two attempts to escape.  See the April 2004 statement from the Veteran.  To this extent, the record clearly shows that VA is unable to provide appropriate security measures for conducting a VA examination.  

In 2011, the RO was informed that the correctional facility did not have the time, money or staff to conduct the examination.  The VA medical staff policies were also noted to prohibit sending an examiner into maximum security prisons to conduct examinations.  

The Board further finds that the RO complied with its duty to assist as enunciated by the Court of Appeals for Veterans Claims (Court) in Bolton and has made all possible attempts to comply with the Joint Motion.  Therefore, given the circumstances of this case, the Board must decide this appeal based on the evidence that is of record.  

For these reasons, the Board finds that there was substantial compliance with its July 2008 remand instructions and further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's correctional facility treatment records are associated with the claims file.  These records provide evidentiary information as to the Veteran's mental health status.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A no percent rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational or social functioning or to require continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.



III.  Analysis

The RO granted service connection for PTSD and assigned a 10 percent evaluation in August 1988.  This rating has remained in effect since that time.

The Veteran's mental health treatment records from the prison indicated that, in January 2009, the veteran sought treatment for depression and difficulty sleeping.  The Axis I diagnosis was that of depression, neurotic.  The mental status examination noted that the Veteran was not exhibiting signs of a psychosis or mania.  He did not express suicidal or homicidal ideation.  It was noted that the Veteran's GAF score from December 2008 was 70.  

The examiner noted that the Veteran's primary problem was insomnia for which he was seeking a remedy.  It was decided not to give medication to the Veteran.  

An April 2009 mental health treatment record indicated that the Veteran's mood was irritable and his behavior was agitated.  His reasoning, impulse control, judgment and insight were fair.  His memory was intact.  Thought content was unremarkable.  

The veteran expressed homicidal ideation in that he stated that the wanted to kill his cellmate for keeping the television on all night.  It was noted that the Veteran agreed to refrain from harmful action and was placed in a holding cell, awaiting further disposition.  

Another mental health treatment records dated in April 2009 indicated that the Veteran's GAF score was 70.  It was noted that the Veteran reported doing better, and he did not express homicidal or suicidal ideation.  

A May 2009 mental health treatment record noted that the Veteran behavior was unremarkable.  His appearance, speech and affect were appropriate.  His mood was euthymic, and memory was intact.   His reasoning, impulse control, judgment and insight were fair.  Thought processes were logical, and thought content was unremarkable.  

The veteran did not express suicidal or homicidal ideation.  He was able to understand and agreed to refrain from harmful action.  The Veteran's GAF score was 70.  It was recommended that he be placed back into the general population at that time.    

An earlier mental health treatment record dated in March 2004 indicated that the Veteran sought treatment for panic attacks.  He reported that, when he left his cell, he had tightness in his chest, trouble breathing, chest tightness and sweaty palms.  He was started on medication.  

The Veteran also complained of sleep problems including trouble falling asleep and getting back to sleep after being awakened in the middle of the night.  He reported being depressed for years.  However, the examiner seemed to question whether the Veteran was depressed at all.  See also the mental health treatment records dated from June 2004 to April 2005.

An October 2002 VA PTSD evaluation was conducted over the phone because the Veteran was incarcerated.  He reported engaging in firefights with enemy combatants while serving in the Marines in Vietnam.  He described seeing many dead bodies.  

The examiner noted that the Veteran had been incarcerated since 1971 and had a significant history of alcohol and substance abuse, but had not consumed illegal drugs or alcohol since 1992.  

The Veteran reported working as a barber, but not being able to sustain the pressures of daily functioning more recently.  He reported having panic attacks and nightmares of seeing dead bodies.  He described one particular nightmare when he was caught in crossfire and saw lots of dead people.  

The examiner noted there was no abnormality of thought processes.  The Veteran denied having delusions, hallucinations, or suicidal or homicidal ideation, intent or plans.  His speech was spontaneous, logical and coherent.  He did not have obsessive, compulsive or phobic phenomena.  Concentration and attention were within normal limits.  Insight was good, and judgment was fair to good.  

The diagnosis was that of mild PTSD.  The examiner assigned the Veteran a global assessment of functioning (GAF) score of 68.  

The Board finds that the medical evidence of record in this case does not support the assignment of a rating higher than the current 10 percent rating.  

In this case, the submitted treatment records do not serve to establish that the veteran was experiencing increased disability due to the service-connected PTSD.  

The Board is aware that, in various lay statements, the Veteran reported worsening symptoms of PTSD.  In a lay statement associated with his January 2005 Substantive Appeal, the Veteran reported severe depression and panic attacks.  The Veteran described having 5-6 panic attacks a day.  

The Veteran also reported impaired occupational and social functioning.  He reported having to quit his jobs as barber and sewing machine operator because he was too depressed to leave his cell.  Further he had avoided family visits since December 2002.  

The Veteran on one occasion was described having homicidal and suicidal ideation and intent.  He reported committing crimes so that he could either be killed by the police or kill the police and victims.  He also reported having hallucinations about his time in Vietnam. 

In a March 2005 lay statement, the Veteran reported being prescribed anti-depression medication for his PTSD symptoms.  However, the Veteran had to discontinue using the medication because it left him "too agitated and stressful."  

The Veteran also reported having homicidal urges and intent to act on these urges.  The Veteran described a history of attempting to harm his cell mates as a result of these urges.  He also reported having difficulty sleeping and an exaggerated startle response to sudden noises.  

Although the Veteran is competent to describe his symptoms, he has not been shown to possess the requisite medical training or credentials needed to render a diagnosis or a competent opinion as to degree of impairment referable to the service-connected PTSD.  Moreover, his lay assertion are not found to be credible for the purpose of establishing that he is experiencing increased symptoms that are attributable to the service-connected PTSD.  

Accordingly, his lay statements do not constitute competent medical evidence and lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Given the circumstances in this case, the Board must rely in the VA examination report and mental health treatment records as providing the best available evidence for evaluating the service-connected PTSD as it provided a clinical history, findings, diagnosis and a GAF score.  

The VA examination report and mental health treatment records consistently show that the Veteran's GAF score has been 68 to 70 which is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Overall, the Board finds that the recorded findings do not support the assignment of an evaluation in excess of 10 percent for the service-connected PTSD.  

The evidence does not serve to establish that the service-connected PTSD alone is productive of mild occupational and social impairment and there is no objective evidence of occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  Thus, on this record, a rating in excess of 10 percent is not assignable.  

The Board finds that a 10 percent rating is warranted for the PTSD for the entire appeal period.  See Hart, supra.  The Board finds that a staged rating is not warranted in this case.  

The medical evidence shows that the Veteran's symptoms have remained essentially the same over the period of the appeal.  See the VA examination reports dated in 2002 and the mental health treatment records dated in 2004, 2005, and 2009.  Accordingly, a staged rating under Hart is not warranted.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected PTSD.  



ORDER

An increased rating in excess of 10 percent for the service-connected PTSD is denied.   


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


